Citation Nr: 0407701	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence was received to reopen 
a service connection claim for a bilateral shoulder disorder.

4.  Whether new and material evidence was received to reopen 
a service connection claim for a stomach disorder.

(The issues of whether a January 1993 rating decision denying 
service connection for a back disorder should be revised on 
the basis of clear and unmistakable error and whether new and 
material evidence was received to reopen a service connection 
claim for a back disorder are addressed in a separate 
decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty including from September 
1986 to July 1992.  A four month and 16 day period of prior 
active duty is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 letter determination 
and a December 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran submitted evidence directly to the Board which 
was not previously considered by the VA agency of original 
jurisdiction.  The Board finds, however, that such 
consideration has either been specifically waived by the 
veteran or that the information received is not pertinent to 
the issues addressed in this decision.  The claims are 
properly developed for appellate review.

The issues of entitlement to service connection for asthma, 
headaches, a bilateral shoulder disorder, and stomach 
disorder are addressed in a remand at the end of this 
decision.  This remand to the RO is via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  In a January 1993 rating decision, service connection was 
denied for bilateral shoulder and stomach disorders, 
essentially based upon a finding that there were no present 
shoulder or stomach disabilities.

2.  Evidence added to the record since the January 1993 
determination includes new evidence that demonstrates present 
shoulder and stomach disabilities and thus bears directly and 
substantially upon the specific matters under consideration; 
it is so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a bilateral shoulder 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a stomach disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in July 2001 the RO notified the 
veteran and his accredited representative of the evidence 
necessary to substantiate his claims with identification of 
the parties responsible for obtaining pertinent evidence.  As 
he has been kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure, and was given adequate 
time to respond, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 
F.3d 1334 (2003) (PVA).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a January 1993 rating decision service connection was 
denied for bilateral shoulder and stomach disorders, 
essentially based upon a finding that there was no evidence 
of present disabilities.  It was also noted that there was no 
evidence a pre-existing shoulder injury was aggravated during 
service.  The veteran did not appeal the determination and it 
became final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 3.104 (2003).  

The Board finds that the evidence added to the claims file 
since January 1993 includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes VA and non-VA medical records 
demonstrating chronic shoulder and stomach disabilities which 
was not of record at the time of the last final decision.  As 
that evidence addresses directly the basis for the prior 
denial of the veteran's claims, it is "new and material" 
and the claims must be reopened.


ORDER

The claim of entitlement to service connection for a 
bilateral shoulder disorder is reopened.

The claim of entitlement to service connection for a stomach 
disorder is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The revised VCAA duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  

In this case, service records show the veteran reported a 
history of bilateral shoulder pain during his enlistment 
examination in July 1986.  He has recently asserted that he 
incurred shoulder injuries prior to active service during a 
period of active or inactive duty for training.  Records also 
show treatment for shoulder disorders, viral gastritis, 
respiratory symptoms, and headaches during and after service.  
A February 1992 service department report noted the veteran 
complained of nausea, vomiting, and headaches, and a June 
1989 report noted complaints of dyspnea and noted that the 
veteran reported he had previously been given a diagnosis of 
asthma without treatment.  Post-service VA and non-VA medical 
records indicate treatment for bilateral shoulder 
disabilities, gastroesophageal reflux disease, bronchitis, 
and tension headaches without opinions as to etiology.  
Therefore, the Board finds additional development to 
determine if a bilateral shoulder injury was incurred during 
a period of active or inactive duty for training and whether 
present shoulder, stomach, asthma, or headache disorders were 
incurred in or aggravated by service is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent. 

2.  Take appropriate action to verify any 
periods of active or inactive duty for 
training in 1986 and to obtain any 
reports associated with the veteran's 
claims of injury during such service.  

3.  The veteran should then be scheduled 
for appropriate VA examination(s) to 
determine whether it is as likely as not 
that any present asthma, headaches, 
bilateral shoulder, or stomach 
disabilities were incurred in, or 
aggravated by, active service.  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) should provide a complete 
rationale for any opinion given and 
reconcile the opinions with the other 
medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
review the issues on appeal, with 
consideration of all applicable laws and 
regulations.  The veteran's service 
connection claims for bilateral shoulder 
and stomach disorders must be reviewed de 
novo.  If the benefits sought remain 
denied, issue an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be allowed the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



